NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OLEG ANATOLYEVICH BORISOV,                      No. 19-35372

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05847-BHS

 v.
                                                MEMORANDUM*
ALAMO RENT A CAR; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Oleg Anatolyevich Borisov appeals pro se from the district court’s judgment

dismissing his action alleging claims under the Fair Credit Billing Act (“FCBA”),

15 U.S.C. §§ 1666-1666j, and state law arising out of a dispute over rental car fee

charges to his credit card. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a district court’s dismissal under Federal Rule of Civil Procedure

12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th

Cir. 2011). We affirm.

      The district court properly dismissed Borisov’s FCBA claim against the

Chase defendants because Borisov failed to allege facts sufficient to demonstrate

that the Chase defendants did not comply with the FCBA’s procedural

requirements. See Lyon v. Chase Bank USA, N.A., 656 F.3d 877, 880 (9th Cir.

2011) (explaining that if a credit card holder timely disputes a charge in writing,

the FCBA “requires a credit-card issuer to acknowledge the dispute within thirty

days, investigate the matter, and provide a written explanation of its decision

within ninety days.” (citing 15 U.S.C. § 1666(a))); see also 15 U.S.C.

§ 1666(a)(3)(B)(ii) (under the FCBA, a credit-card issuer must send “a written

explanation or clarification” to the credit card holder “setting forth to the extent

applicable the reasons why [it] believes the account of the [holder] was correctly

shown in the statement”).

      The district court properly dismissed Borisov’s claim against the Chase

defendants under Washington’s Consumer Protection Act (“CPA”) because

Borisov failed to allege facts sufficient to demonstrate that the Chase defendants

engaged in an “unfair or deceptive act.” Hangman Ridge Training Stables, Inc. v.

Safeco Title Ins. Co., 105 Wash. 2d 778, 784 (1986) (en banc) (setting forth the


                                           2                                     19-35372
elements of a CPA claim); see also Panag v. Farmers Ins. Co. of Wash., 166

Wash. 2d 27, 47 (2009) (en banc) (explaining that an act is unfair or deceptive

under the CPA if it “had the capacity to deceive a substantial portion of the

public”).

      The district court properly concluded that it had removal jurisdiction over

Borisov’s action because the Chase defendants’ “receipt” of the second

amendment complaint was sufficient to trigger removal under 28 U.S.C.

§ 1446(b)(1). 28 U.S.C. § 1446(b)(1) (“The notice of removal of a civil action or

proceeding shall be filed within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading . . . .” (emphasis added));

Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 (9th Cir. 1988) (standard of

review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Borisov’s request for sanctions is denied.

      AFFIRMED.




                                           3                                      19-35372